Title: John Adams to John Jay, 4 Mar. 1786
From: Adams, John
To: Jay, John


          
            
              Sir
            
            

              Grosvenor Square

              March 4. 1786
            
          

          I have the Honour to inclose to you ,Copies of the Secretary of
            States answer, dated the 28 of February, to the Memorial dated the 30th. of November and presented to him on the 8th of December last, and of a State of Grievances of British
            Merchants and others. I Shall make no Reply, to his Lordship untill I receive the orders
            of Congress.
          With great Respect, I have the / Honour to be, Sir your most /
            obedient and most humble / Servant
          
            
              John Adams.
            
          
        